DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "The solar module of claim 44" in line 1.  It is unclear what the intended claim for the dependency is. For the purpose of examination, the claim has been interpreted to be dependent upon claim 43.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 25-27, 29-31, and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi et al. (US 2012/0318319) in view of Solaris.
Regarding claim 21, Pinarbasi discloses a solar module (300; See Figure 9a) comprising: 
a first and second super cell (cell groups 301 and 302) arranged in physically parallel rows (vertical direction in Figure 9a), each super cell comprising a plurality of solar cells (301A-F and 302A-F), each solar cell having a front surface metallization pattern on a front surface and a rear surface metallization pattern on a rear surface to provide electrical contact to opposite sides of the solar cell (it is disclosed the bottom surface of a solar cell is connected in series to the top surface of an adjacent solar cell ([0046]); see finger electrodes in Figure 9a);
wherein the plurality of solar cells in each super cell are arranged in an overlapping shingled manner and conductively bonded to each other in a region in which they overlap to electrically connect the solar cells in series (it is disclosed the bottom surface of a solar cell is connected in series to the top surface of an adjacent solar cell ([0046]), where the solar cells can be in a shingled configuration where one surface of a solar cell directly contacts and overlaps with another surface of an adjacent solar cell ([0048]) and are coupled to each other by an adhesive or solder ([0050]); see Figure 9b); 
a first and second terminal electrical interconnect (340) located at a first and second end of the solar module (top and bottom in Figure 9A), respectively, and electrically connecting the first and second super cells in parallel ([0052]);
a first detour electrical interconnect (340 in the middle of the module; it is disclosed there may be 2-20 solar cells in a cell group ([0050]), where ribbon 340 are periodically placed on the back surfaces of the module ([0056])) arranged to extend along a first line perpendicular 
a second detour electrical interconnect (another 340 in the middle of the module; it is disclosed there may be 2-20 solar cells in a cell group ([0050]), where ribbon 340 are periodically placed on the back surfaces of the module ([0056])) arranged to extend along a second line perpendicular to the first and second super cells arranged in physically parallel rows (horizontal direction in Figure 9a), the second detour electrical interconnect electrically interconnecting the rear surface metallization patterns on the rear surfaces of solar cells in the first and second super cells located along the second line (as set forth above); and
a bypass diode (310) electrically connected to the first and second detour electrical interconnects ([0056]).
While Pinarbasi does not expressly disclose a third super cell arranged in physically parallel rows with the first and second super cells, paragraph [0020] mentions the module may comprise additional groups of solar cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as incorporating additional groups of solar cells to be parallel to the first and second super cells in order to connect more super cells within a module for increased output and conversion of solar energy. It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
While modified Pinarbasi does not expressly disclose the use of crystalline silicon solar cells in the module and that the solar cells in the examples are thin film solar cells on flexible substrates ([0040]), it is well known in the art before the effective filing date of the claimed invention that crystalline silicon solar cells can be deposited upon low-cost substrates including plastic and stainless steel ([0005]). While Pinarbasi chose thin film based solar cells in the examples as they offer improved cost advantages and CIGS provide high performance, high efficiency, and low cost products ([0006]), it would have been obvious to one of ordinary skill in the art to have chosen crystalline silicon solar cells as the solar cells in the module of Pinarbasi as crystalline silicon solar cells do not utilize toxic and rare elements such as tellurium in thin film solar cells, the cost difference between crystalline silicon and thin film solar cells is not as drastic as it once was, and crystalline silicon solar cells have higher efficiency and temperature coefficients than thin film solar cells (Solaris). 
Regarding claim 25 and 29, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses 
each row of super cells has a first end solar cell (301A and 302A) adjacent the first end of the solar module and a second end solar cell adjacent the second end of the solar module (301F and 302F); 

the second terminal electrical interconnect extends along a line located adjacent the second end of the solar module and electrically interconnects the second end solar cells in each row (see Figure 9a).
Regarding claims 26 and 30, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the first terminal electrical interconnect provides a positive electrical output from the solar module and the second terminal electrical interconnect provides a negative electrical output from the solar module (see Figure 8, where the + and – ends can be reversed).
Regarding claim 27, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the detour electrical interconnects are spaced apart from each other at equal intervals along the solar module (see Figure 9a).
Regarding claim 31, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses each detour electrical interconnect is or comprises a conductive ribbon electrically connected to the rear surface metallization pattern on the rear surface of a crystalline silicon solar cell in each row (it is disclosed 340 is a ribbon, as set forth above).
Regarding claim 41, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the rear surface metallization pattern comprises a rear detour interconnect contact pad (350) on the rear surface of each of the crystalline silicon solar cells ([0058]; see Figure 10).
claim 42, modified Pinarbasi discloses all the claim limitations as set forth above, but the reference does not expressly disclose the rear detour interconnect contact pad is elongated in a direction parallel to a short side of each of the crystalline silicon solar cells.
It is well known in the art before the effective filing date of the claimed invention to have different sizes for the rear detour interconnect contact pad such that it can be elongated in a direction parallel to a short side of the solar cell or elongated in a direction parallel to a long side of the solar cell.
The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear detour interconnect contact pad to be elongated in a direction parallel to a short side of each of the crystalline silicon solar cells in modified Pinarbasi.  An ordinary skilled artisan before the effective filing date of the claimed invention would have been motivated to do the foregoing in order to minimize the amount of solder or conductive adhesive to be used for the contact pad to save costs and surface area in which the solar cell comes into contact with the solder or conductive adhesive to limit the amount of damage that may occur during manufacturing.
Regarding claim 43, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses a second bypass diode is electrically connected to the first detour electrical interconnect and the first terminal electrical interconnect (it is disclosed there is a plurality of bypass diodes 310, such that they are electrically connected to the interconnects and detour interconnects; [0056]).
claim 44, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses a third bypass diode is electrically connected to the second detour electrical interconnect and the second terminal electrical interconnect (it is disclosed there is a plurality of bypass diodes 310, such that they are electrically connected to the interconnects 340 and detour interconnects; [0056]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 25-27, 29-31, and 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721